Dismissed and Memorandum Opinion filed November 23, 2021.




                                      In The

                    Fourteenth Court of Appeals

                              NO. 14-21-00072-CV

                       GIOVANNY LAGUAN, Appellant

                                        V.
  WILMINGTON TRUST, N.A., NOT IN ITS INDIVIDUAL CAPACITY,
   BUT SOLELY AS TRUSTEE FOR MFRA TRUST 2014-2, Appellee

                On Appeal from the County Court at Law No. 3
                          Fort Bend County, Texas
                   Trial Court Cause No. 20-CCV-068157

                         MEMORANDUM OPINION

      This appeal is from a judgment signed December 11, 2020. The clerk’s
record was filed May 10, 2021. No brief was filed.

      On October 14, 2021, this court issued an order stating that unless appellant
filed a brief on or before November 15, 2021, the court would dismiss the appeal
for want of prosecution. See Tex. R. App. P. 42.3(b).
      Appellant filed no brief or other response. We dismiss the appeal.



                                  PER CURIAM


Panel consists of Justices Wise, Spain, and Hassan.




                                         2